DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  in line 11 remove the “the” before the “both sides.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the engine case” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation “the crankshaft” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation “the counterweight” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation “the reciprocating piston” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation “the fuel feeding system” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation “the biconcave internal partition” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation “the sparking plugs” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation “the upper piston” in line 16.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation “the bottom piston” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation “the rod” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation of “the linear bearing” in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the partition” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation of “the connecting rod” in line 21.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites the limitation "the fuel injectors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the water injectors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the common fan" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the common carburetor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the water tank,” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the water heating element,” “the exhaust manifold,” and “the exhaust passages” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Geoffroy reference (French Reference FR1025842A) in view of the Yi reference (US Patent Publication No. 2015/0020768) and further in view of the Baskerville reference (Great Britain Reference No. GB 191303618A).
26.	Regarding claim 1, the Geoffroy reference discloses:
an internal combustion engine (FIG. 2) with two working spaces of a cylinder (FIG. 2—the chambers holding the first and second pistons) that comprises the engine case (FIG. 2—the housing) with the crankshaft (FIG. 2—the circle at bottom) as well as there is at least one cylinder (FIG. 2—holding the two pistons) attached to the engine case (FIG. 2—housing) with the reciprocating piston located in it, and moreover the engine comprises sparking elements (FIG. 2—sparkplugs at the bottom and top of cylinder) and the fuel feeding system of the cylinder (FIG. 2—fuel and air entry ports on left side of cylinder), while the cylinder has side scavenging channels (FIG. 2—the cylinder has scavenging passageways on right side of the cylinder), which connect the suction space of the cylinder below the piston to the working 
The Geoffroy reference discloses the invention as essentially claimed.  However, the Geoffroy reference fails to disclose a counterweight on the crankshaft, the crankshaft located inside of the crankcase, a biconcave partition, and a convex piston working surface.  
	The Yi reference teaches it is conventional in the art of internal combustion engines to provide as taught in [Paragraph 0017] to use a crankshaft (18) with a counterweight (24) and locating that crankshaft (18) within a crankcase (26) [Paragraph 0017].  Such 
The Geoffroy reference and the Yi reference teach the invention as essentially claimed.  However, the modified Geoffroy reference fails to disclose a biconcave partition and a convex piston working surface.  
	The Baskerville reference teaches it is conventional in the art of internal combustion engines to provide as taught in (FIG. 4) a biconcave partition and a convex piston working surface (FIG. 4).  Such configurations/structures would allow for the opening and closing of admission ports therein (Page 2, Third Full Paragraph).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Geoffrey reference, such that the Geoffrey reference fails to disclose a counterweight on the crankshaft, the crankshaft located inside of the crankcase, a biconcave partition, and a convex piston working surface, as clearly suggested and taught by the Yi and Baskerville references, in order to allow the rotational motion of the crankshaft to be transformed in the reciprocal motion of the piston [Paragraph 0017] and the opening and closing of admission ports therein (Page 2, Third Full Paragraph).  
27.	Regarding claim 2, the Geoffroy reference fails to disclose:
wherein the fuel injectors are mounted on both sides of the partition in the wall of the upper part of the cylinder as well as in the wall of the bottom part of the cylinder.
The examiner takes Office Notice that it is well known in the art to use fuel injectors to provide fuel to the combustion chamber for the purpose of combustion.  
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to place the injectors on both sides of the partition in the wall of the upper 
part of the cylinder as well as in the wall of the bottom part of the cylinder, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04(VI-C).  

wherein the water injectors are situated in the wall of the upper part of the cylinder as well as in the wall of the bottom part of the cylinder.
The examiner takes Office Notice that it is well known in the art to use water injectors to provide water to the combustion chamber for the purpose of improving combustion.  
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention wherein the water injectors are situated in the wall of the upper part of the cylinder as well as in the wall of the bottom part of the cylinder, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04(VI-C).  
29.	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Geoffroy reference in view of the Yi reference and further in view of the Baskerville reference and further in view of the Brown reference (US Patent No. 3,159,147).
30.	Regarding claim 4, the Geoffroy reference fails to disclose:
wherein the outlet of the common fan is attached to the upper inlet orifice and to the bottom inlet orifice.
The Brown reference teaches it is conventional in the art of internal combustion engines to provide as taught in (FIG. 2) wherein the outlet of the common fan (42) is attached to the upper inlet orifice and to the bottom inlet orifice (FIG. 2).  Such configurations/structures would allow the delivery of scavenging air (Column 4, lines 4-24).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Geoffrey reference, such that the engine further includes wherein the outlet of the common fan is attached to the upper inlet 
orifice and to the bottom inlet orifice, as clearly suggested and taught by the Brown reference, in order to allow the delivery of scavenging air (Column 4, lines 4-24).  
31.	Regarding claim 5, the Geoffroy reference fails to disclose:

The Brown reference teaches it is conventional in the art of internal combustion engines to provide as taught in (FIG. 2) wherein the exit of the common carburetor (Column 3, line 75 to Column 4, line 1) is attached to the upper inlet orifice and to the bottom inlet orifice (FIG. 2).  Such configurations/structures would allow the delivery of an air fuel mixture (Column 3, line 61 to Column 4, line 3).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Geoffrey reference, such that the engine further includes wherein the exit of the common carburetor is attached to the upper inlet orifice and to the bottom inlet orifice, as clearly suggested and taught by the Brown reference, in order to allow the delivery of an air fuel mixture (Column 3, line 61 to Column 4, line 3).  
32.	Regarding claim 6, the Goeffroy reference fails to disclose:
wherein the outlet of the fan is attached to the entry of the carburetor.
The Brown reference teaches it is conventional in the art of internal combustion engines to provide as taught in (FIG. 2) wherein the outlet of the fan is attached (operatively) to the entry of the carburetor (Column 3, line 61 to Column 4, line 3).  Such configurations/structures would allow the delivery of an air fuel mixture (Column 3, line 61 to Column 4, line 3).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Geoffrey reference, such that the engine further includes wherein the outlet of the fan is attached to the entry of the carburetor (Column 3, line 61 to Column 4, line 3), as clearly suggested and taught by the Brown 
reference, in order to allow the delivery of an air fuel mixture (Column 3, line 61 to Column 4, line 3).  
7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Geoffroy reference in view of the Yi reference and further in view of the Baskerville reference and further in view of the Fujimoto reference (US Patent Publication No. 2017/0022924).
34.	Regarding claim 7, the Geoffroy reference fails to disclose:
wherein the water injectors are connected to the water tank via the water pipes through the batching devices assigned to them.
The Fujimoto reference teaches it is conventional in the art of internal combustion engines to provide as taught in (FIG. 1) wherein the water injectors (22) are connected to the water tank (62) via the water pipes (FIG. 1) through the batching devices (22—each injector batches an amount of water to be injected) assigned to them.  Such configurations/structures would allow injection of supercritical or subcritical water into the combustion chamber [Abstract].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Geoffrey reference, such that the engine further includes wherein the water injectors are connected to the water tank via the water pipes through the batching devices assigned to them, as clearly suggested and taught by the Fujimoto reference, in order to allow injection of supercritical or subcritical water into the combustion chamber [Abstract].  
35.	Regarding claim 8, the Geoffroy reference fails to disclose:
wherein the water heating element situated between the water tank and particular batching devices and it is embedded on the exhaust manifold that is attached to the exhaust passages.
The Fujimoto reference teaches it is conventional in the art of internal combustion engines to provide as taught in (FIG. 1) wherein the water hearing element (42) situated between the water tank (62) and the particular batching devices (FIG. 1).  Such 
configurations/structures would allow injection of supercritical or subcritical water into the combustion chamber [Abstract].

It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to embed the heating element on the exhaust manifold that is attached to the exhaust passages, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04(VI-C).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Geoffrey reference, such that the engine further includes wherein the water injectors are connected to the water tank via the water pipes through the batching devices assigned to them, as clearly suggested and taught by the Fujimoto reference, in order to allow injection of supercritical or subcritical water into the combustion chamber [Abstract].  
Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747